Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 7, 9-17, 19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a scroll-type fluid machine comprising: a flange opposed to the end plate of the revolving scroll; and a face seal disposed between the flange of the fixed scroll and the end plate of the revolving scroll and sealing a clearance between the fixed scroll and the revolving scroll, wherein a shield part is provided for preventing dust from reaching the face seal from outside in a radial direction, and wherein the shield part is formed on the flange at a location radially outward of the revolving scroll, and the shield part protrudes in a direction away from the flange." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Claim 12 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “  a scroll-type fluid machine comprising:  a flange opposed to the end plate of the revolving scroll; and a face seal disposed between the flange of the fixed scroll and the end plate of the revolving scroll, a shield part is provided for preventing dust from reaching the face seal from outside in a radial direction, and wherein the flange is formed with a 
Claim 13 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “  a scroll-type fluid machine comprising: a flange opposed to the end plate of the revolving scroll; and a face seal disposed between the flange of the fixed scroll and the end plate of the revolving scroll and sealing a clearance between the fixed scroll and the revolving scroll, a shield part is provided at a location radially outward of the revolving scroll and on the surface of the flange of the fixed scroll with the face seal at place radially outward from Page 5 of 12Application No. 16/313,736Attorney Docket No. 110900.PB848US the face seal or at place laterally of the flange to prevent dusk from reaching the face seal, and the shield part protrudes in a direction away from the surface of the flange. " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/25/2021